
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.5


AMENDED AND RESTATED
MOLSON COORS BREWING COMPANY
DIRECTORS' STOCK PLAN


        1.     Establishment; Purpose.    Molson Coors Brewing Company ("MCBC")
establishes this Molson Coors Brewing Company Directors' Stock Plan (the "Plan")
as a Non-Employee Director award under the Company's Incentive Compensation Plan
subject to the terms and provisions thereof effective July 26, 2006. This plan
shall be administered by the Global Chief People Officer of MCBC (the
"Administrator"). The purpose of the Plan is to provide an incentive to certain
MCBC directors who are not employees of MCBC to own additional shares of Common
Stock of MCBC ("Common Stock"), thereby aligning their interests more closely
with the interests of the stockholders of MCBC. This amended and restated Plan
shall be effective January 1, 2008.

        2.     Election to Participate.    Any director of MCBC who is not an
employee of MCBC or any of its subsidiaries may elect to participate in the Plan
by filing an election with the Administrator. Notwithstanding the foregoing,
neither the Chairman nor Vice Chairman of the Board shall be eligible to
participate in the Plan. Elections to participate shall apply to the calendar
year commencing after the date the election is filed. Once an election has been
filed with the Administrator, the director shall participate in the Plan for the
entire year for which he or she has elected to participate and to the extent
provided by the Administrator, for all subsequent years until the director
timely files a new election for such subsequent year. To be effective, any
election under this paragraph 2 must be filed by the November 30th preceding the
year (or such other deadline in such preceding year established by the
Administrator) for which it is to take effect. Such election shall become
irrevocable on the applicable deadline. In the case of an individual who first
becomes an eligible director during a calendar year, such individual may
irrevocably elect to participate for the remainder of such year by filing an
election within 30 days of becoming eligible, provided such election shall apply
only to cash retainer amounts earned after the election is filed.

        3.     Cash Retainer Paid in Stock.    Commencing as of the first day of
the year a director elects to participate, all or 50% (as elected) of the cash
retainer amount payable to the director shall be paid in shares of Common Stock
until the director shall cease to serve as a member of the MCBC board of
directors or until a subsequent year in which the director shall file a timely
new election, whichever first occurs. Cash retainers for this purpose shall be
the fixed amount payable to a director by reason of his or her being a member of
the board of directors of MCBC and any committee thereof, including amounts
payable due to chairmanship of the board or a committee, but exclusive of
amounts payable on a per meeting basis. The number of shares of Common Stock to
be paid to a director shall be computed by dividing the cash retainer amount
payable to the director on a given date by the fair market value of one share of
Common Stock on that date as determined under the MCBC Incentive Compensation
Plan. Fair market value as of any date means the arithmetic mean of that day's
high and low price as reported by the New York Stock Exchange. Shares paid to a
director shall be issued as promptly as practicable as the Administrator shall
determine.

        4.     Deferred Stock Units.    Subject to the timing requirements of
paragraph 2, directors who participate in the Plan may elect to defer receipt of
their shares of Common Stock otherwise payable under the Plan and, in lieu
thereof, MCBC shall maintain on its books deferred stock units ("DSUs")
representing an obligation to issue shares of Common Stock. DSUs shall be
credited to the director at the time and in the amount that shares of Common
Stock would otherwise have been paid in the absence of an election to defer.
Upon the termination of service as a director, MCBC shall pay to the director in
a lump sum one share of Common Stock for each DSU. The lump sum payment of one
share of Common Stock for each DSU shall be made on the thirtieth (30th) day
after the director ceases to be a director of MCBC. "Ceases to be a director" or
words of similar import, as used in this Plan mean, for purposes of any payments
under this Plan that are payments of deferred compensation

--------------------------------------------------------------------------------




subject to Code Section 409A, the director's "separation from service" as
defined in Treasury Regulation Section 1.409A-1(h)(2) with regard to independent
contractors.

        5.     Shares.    Shares paid to directors under the Plan shall be paid
with newly issued shares of Common Stock of MCBC, or treasury shares of Common
Stock held by MCBC. No fractional shares shall be issued. Whenever the
computation of the number of shares to be paid results in a fractional amount of
one-half or greater, such amount shall be rounded up to the next greater whole
number of shares and in all other cases such amount shall be rounded down to the
next lower whole number of shares.

        6.     Adjustment in Capitalization.    In the event that any change in
the outstanding shares of Common Stock occurs by reason of a stock dividend,
stock split, recapitalization, merger, consolidation, combination, share
exchange or similar corporate change, the number of shares of Common Stock which
may be issued under this Plan shall be appropriately adjusted. Any adjustments
made to any DSUs shall be made in accordance with the terms of the Company's
Incentive Compensation Plan.

        7.     Nonassignment.    Neither a director nor his or her duly
designated beneficiary shall have any right to assign, transfer, pledge or
otherwise convey the right to receive any Common Stock or DSUs hereunder, and
any such attempted assignment, transfer, other conveyance shall not be
recognized by MCBC.

        8.     Designation of Beneficiary.    A director may designate a
beneficiary which is to receive any unpaid Common Stock or Common Stock payable
with respect to DSUs credited at the director's death. Such designation shall be
effective by filing a written notification with the Administrator and may be
changed from time to time by similar action. If no such designation is made by a
director, any such balance shall be paid to the director's surviving spouse, and
in the absence of a surviving spouse, to the director's estate.

        9.     Administrator.    The Administrator shall establish the
procedures and maintain all books and records in connection with the Plan.

        10.   Amendment.    The Plan may be amended or terminated at any time by
action of the Board of Directors of MCBC, but no amendment shall adversely
affect a director's rights with respect to cash retainer payments earned but not
yet paid in Common Stock or any DSUs without the director's written consent.

2

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED MOLSON COORS BREWING COMPANY DIRECTORS' STOCK PLAN
